DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 02/09/2021.  Claims 1-4, 7-10, 31, 32, and 44-53 are currently pending.  The earliest effective filing date of the present application is 06/12/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7-10, 31, 32, and 44-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 (and similarly claims 44 and 49) recites “the transmitting” in lines 17-18.  However, prior to this, claim 1, lines 8 and 17 recites “transmitting” in what appears to be different steps.  Accordingly, the claim is rendered indefinite because the scope of the claim is unascertainable.  It is unclear if Applicant is referring to the “transmitting” in line 8 or line 17.  Appropriate correction is required.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 31, 32, and 44-53 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2012/0215693 to Faith et al. (“Faith”) in view of U.S. Pat. No. 9,836,702 to Hinton (“Hinton”), in further view of U.S. Pat. Pub. No. 2015/0026781 to Taveau et al. (“Teveau”).
With regard to claims 1, 8, 44, 46, 49, and 51, Faith discloses the claimed method comprising: 
at an administration entity (see abstract, “network-enabled server facilitates transactions between one or more merchants and users by [] managing data flow and interactions between the merchants and the users, . . . .”) subsystem: 
 	receiving, from an electronic device, device order data indicative of an order for an item of value provided by a service provider subsystem to be stored on the electronic device (see [0046] “The user device may determine that the user is nearing the gas station, e.g., based on location information of the user device, and send an indication to the gas station that the user is about to arrive at the gas station. . .  When the user actually enters the gas station and drives up , the device order data comprising payment data for fulfillment of the order (see [0056] “Once the other entity validates the transaction, the cloud server may receive payment details from the other entity (408).  In some embodiments, payment details may include information about a payment device to be used for paying for the item purchased.  Once the payment details are received,”), and the service provider subsystem being separate from the administration entity subsystem (see e.g. [0056] and Fig. 4, where the cloud server is the administration entity and the merchant server is the claimed “service provider subsystem”, see Fig. 4, 404 where the admin server receives data from the merchant device, thereby showing the separation);
 	transmitting, to the service provider subsystem and in response to receiving the device order data from the electronic device, administration order data that comprises at least a portion of the device order data indicative of the order, wherein the portion of the device order data comprises the payment data for fulfillment of the order (see [0046] “The user device may determine that the user is nearing the gas station, e.g., based on location information of the user device, and send an indication to the gas station that the user is about to arrive at the gas station. . .  When the user actually enters the gas station and drives up to a particular pump, the user device may communicate with the gas station server via cloud server computer 210 to indicate user's location.”; see [0006] “The network-enabled server computer is further configured to . . . request additional information associated with the transaction from the merchant computer”; see e.g. Fig. 4, where following the receiving of the data from the user device, the admin server can “communicate payment authorization results to the merchant. . . .”; see [0056], “Thereafter, the cloud server may receive results from the payment processing operation from the payment processing network (412).  The cloud server may then communicate , the payment data being representative of a payment instrument (see e.g. [0046] “The indication may include the user's alias information.  The gas station server computer may use the user's alias information to request preauthorization from the user's payment card issuer for a potential gas purchase.  Since the user's alias information is stored in alias database 218, cloud server computer can determine user's payment device and communicate with the issuer of the payment device to obtain the preauthorization.  When the user actually enters the gas station and drives up to a particular pump, the user device may communicate with the gas station server via cloud server computer 210 to indicate user's location.  In response to this information, the gas station's server computer can enable that pump for use.”); 
receiving, from the service provider subsystem and responsive to transmitting the administration order , order fulfillment data that comprises the value provided by the service provider subsystem (see [0047] The user may immediately start pumping gas from that pump without having to swipe this card or present any payment device.  Once the user has finished dispensing the gas, the gas station server may send the final amount of purchase to cloud server 210 to be communicated to the user's issuer.”; see [0006] “The network-enabled server computer is further configured to receive a payment request from a merchant computer for authorizing payment for a transaction. . . .”); and 
Faith is silent regarding the limitation of, “responsive to receiving the order fulfillment data from the service provider subsystem, transmitting the item of value to the electronic device.”  The examiner notes that, as shown in [0047] of Faith, the service provider does not provide order fulfillment data to the “admin entity” as claimed.  Therefore, the only portion of this limitation that is not taught by Faith is “transmitting the item of value to the electronic device.”  Hinton teaches at e.g. col. 27-28, where the administration entity is broken up into several federation partners, and where a first federation partner, acting on behalf of a second partner, for example, can receive authorization data and then act as a service provider and provide the content to the user device, such as the user being able to access Netflix.com, as discussed in col. 27-28, where this is performed in order to allow a user to seamlessly access content from a cloud server from various locations online such that the user thinks he/she is interacting with the direct service provider, but is in fact dealing with an administrative entity 
 Therefore, it would have been obvious to one of ordinary skill in the transaction art at the time of filing to modify the teachings of Faith to include the ability to download a file on a mobile device from the administration entity, as shown in Hinton, as part of a transaction to allow the user to play the file and to make it appear that the user is receiving the data from the service provider when in fact it is coming from a different entity.  
Further, the combination of Faith and Hinton is silent regarding “wherein the transmitting comprises at least one of: provisioning an applet corresponding to the item of value on a secure element of the electronic device or updating a previously provisioned applet on the secure element of the electronic device.”  However, Taveau teaches at e.g. [0012], [0019], [0022], [0024], [0025], etc. that it would have been obvious to one of ordinary skill in the secure element art to include at least one of “provisioning an applet corresponding to the item of value on a secure element of the electronic device or updating a previously provisioned applet on the secure element of the electronic device.”  For instance, Taveau teaches at e.g. [0024] and [0025] provisioning an applet “corresponding to the item of value on a secure element of the electronic device” where the applet of Taveau is used to validate or approve the use of the launched application (the item of value), and resides on the secure element.  See also [0019] where an applet is provisioned to create containers that store applications (item of value) executed on the secure element/applet, where “These containers (e.g., C1, C2, C3) may be assigned to various functions, such as specific communication channels, specific payment kernels (e.g., Visa, MasterCard, PayPal), specific services (transit, access, payments).”  Therefore, this combination provides the added benefit or being able to approve/validate use of an application (item of value) among other benefits such as being used in assigned containers to functions such as “transit, access, payments.”  
Therefore, it would have been obvious to one of ordinary skill in the secure element art at the time of filing to modify the combination of Faith and Hinton, as combined above, with the 

9.	With regard to claim 2, Faith further teaches 
Receiving, from the service provider subsystem, order status update data indicative of a fulfillment status of the order (see [0047] The user may immediately start pumping gas from that pump without having to swipe this card or present any payment device.  Once the user has finished dispensing the gas, the gas station server may send the final amount of purchase to cloud server 210 to be communicated to the user's issuer.”; see [0006] “The network-enabled server computer is further configured to receive a payment request from a merchant computer for authorizing payment for a transaction. . . .”); and
Verifying the received order status update data (see [0047] “In some embodiments, the issuer may send a confirmation message to the user's device, via cloud server computer 210, to verify that the user indeed purchased the gas.  Once the user confirms the purchase, the payment authorization may proceed according to conventional processes.” see [0007] “In some embodiments, the network-enabled server computer may also receive information from the payment processing network server computer indicating successful processing of the payment transaction and communicate the information to the merchant computer and/or the user device”)
where the verifying comprises at least one of decrypting, decoding, or unsigning at least a portion of the received order status update data using the shared secret.  The main embodiment of Faith does not disclose “using a shared secret of the administration entity subsystem and the service provider subsystem known to both the administration entity subsystem and the service provider subsystem.”  Faith, however, at [0022] (relating to an embodiment of “a brief review of transactions processing as it exists today”, teaches that it would have been obvious to one of ordinary skill in the transaction processing art to have a shared key between the service provider 
10.	With regard to claim 3, Faith further teaches where the shared secret comprises data shared between the administration entity subsystem and the service provider subsystem prior to the receiving the order status update data.  The main embodiment of Faith does not disclose “using a shared secret of the administration entity subsystem and the service provider subsystem.”  Faith, however, at [0022] (relating to an embodiment of “a brief review of transactions processing as it exists today”, teaches that it would have been obvious to one of ordinary skill in the transaction processing art to have a shared key between the service provider and the intermediary server, as Faith discloses “The merchant system, then decrypts the PIN using the PEK, and encrypts it again using an acquirer working key (AWK), which is a key known by the merchant and the acquirer.”  Here, Faith teaches that it would have been obvious to verify transactions using a shared key between two entities who are not the user or user device, but other entities involved in the transaction.  This is performed so that the transaction details can be verified as legitimate by the other entities, without taking into account the user or bothering the user, which is advantageous to all parties involved as it is another form of verification.  
11.	With regard to claim 4, Faith further discloses after the verifying, transmitting, to the electronic device, at least a portion of the received order status update data (see [0006] “The 
12.	With regard to claim 5, Faith further discloses receiving, by the administration entity subsystem and from the service provider subsystem, order fulfillment data comprising the item of value (see [0009] “and receiving a third message from the merchant server computer including the requested information”; [0010] “In some embodiments, the additional information related to the transaction may include documents, images, audio, video, or graphics.”; see [0047] “The user may immediately start pumping gas from that pump without having to swipe this card or present any payment device.  Once the user has finished dispensing the gas, the gas station server may send the final amount of purchase to cloud server 210 to be communicated to the user's issuer.”). 
13.	With regard to claims 6 and 7, 45, 50, Faith does not disclose transmitting, by the administration entity subsystem and to the electronic device, at least the item of value of the received order fulfillment data and allowing access.  Hinton teaches at e.g. col. 27, lines 40-50 that it would have been obvious to one of ordinary skill in the transaction art to allow a user to download a file and play it on their device as part of the transaction.  Therefore, it would have been obvious to one of ordinary skill in the transaction art at the time of filing to modify the teachings of Faith to include the ability to download a file on a mobile device as part of a transaction to allow the user to play the file.  
14.	With regard to claim 9, 47, and 52, Faith further discloses: after receiving the device order data, decrypting, at the administration entity subsystem, a portion of the received device order data using a shared secret of the administration entity and the electronic device (However, the main embodiment of Faith does not disclose “using a shared secret of the administration entity subsystem and the service provider subsystem.”  Faith, however, at [0022] (relating to an embodiment of “a brief review of transactions processing as it exists today”, teaches that it would have been obvious to one of ordinary skill in the transaction processing art to have a shared key between the service provider and the intermediary server, as Faith discloses “The merchant system, then decrypts the PIN using the PEK, and encrypts it again using an acquirer working key (AWK), which is a key known by the merchant and the acquirer.”  Here, Faith teaches that it would have been obvious to verify transactions using a shared key between 
15.	With regard to claim 10, 48, 53, Faith further discloses where the portion of the received device order data comprises payment data operative to fund the fulfillment of the order (see [0006-8]). 
16.	With regard to claims 31 and 32, Faith further discloses: 
Wherein the order status update data received from the service provider subsystem indicates whether the item has been provided to the user by the service provider subsystem (see [0047] “The user may immediately start pumping gas from that pump without having to swipe this card or present any payment device.  Once the user has finished dispensing the gas, the gas station server may send the final amount of purchase to cloud server 210 to be communicated to the user's issuer.”).  Further, Faith discloses where “verifying the received order status update data comprises verifying the received order status update data using data not available to the electronic device” (see [0047] “In some embodiments, the issuer may send a confirmation message to the user's device, via cloud server computer 210, to verify that the user indeed purchased the gas.” Where the examiner notes that the data being sent via the cloud server to the user device is not provided to the user device prior to this, so the user device would not have access to this data (i.e. not available) prior to the user device receiving it).  See Hinton, as combined above, for the ability to send the item to the user’s mobile device, or electronic device.  


Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. 
The examiner has withdrawn the previously-made rejections under 35 USC 101 based on the amendments provided.  
Applicant’s arguments related to the prior art rejections are conclusory and lacking substance, and therefore unpersuasive.  That being said, the examiner has fully considered the amended claims, and has provided a new ground of rejection in further view of U.S. Pat. Pub. No. 2015/0026781 to Taveau, as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687